Title: From John Adams to Benjamin Waterhouse, 15 September 1812
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir.
Quincy September 15. 1812

You ask my Opinion, (if I understand you) whether  Duane or General Hull, be the fittest Man for Secretary of War. I answer. In my opinion, Wilkinson was fitter than either. But his Vanity and the Collisions of Faction have rendered his Appointment improper and impossible.
Again, if you wish my Opinion, you Shall have it. I know that Colonel William Stevens Smith of Lebanon, in Smiths Valley on Chenango Valley River in the State of New York, was and is fitter for the Command of Northwestern Army, and fitter for Secretary at War, than Eustis, Wilkinson or Hull, or Dearborne. But his Pride, his Marriage with my Daughter, and the Collisions of Factions have rendered his Appointment improper and impossible.
I have never had my Copies of the Botannist. My Son lent me his to read. I wish to have mine neatly bound.
The Booksellers in Boston and Salem, who refused to Take to take any of them, disliked the Dedicator as well as the Dedicatees You must know by this time, that the Tories in Massachusetts, Rhode Island and Connecticutt have all Reputations in their Powers Yours, mine, my Son’s and Son in Law’s. And Washingtons too If a freak Should take them, they could hunt down into Center the Character of Washington, which they have been twelve years exalting above all that is called God and that is Worshipped.
You must know that poor Rush and You, and I, and all our Posterity are in the Power of the  Tories. I mean the British Faction, whose Justice is Machiavellianism and whose tender Mercies are Cruelty, and whose Gratitude is Treachery and Perfidy
I am, as ever your Friend

John Adams